Citation Nr: 0414119	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-18 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis of the knees 
and spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for arthritis of the knees and spine.    

In April 2003 the Board denied service connection for 
arthritis of the knees and spine.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2002, the Court issued 
an Order granting the joint motion of the parties to vacate 
and remand the issue of entitlement to service connection for 
arthritis of the knees and spine.  Thus, this claim is again 
before the Board.


REMAND

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

The basis for the joint motion for vacate and remand of the 
April 2003 Board decision was that the Board had obtain and 
relied on evidence which the RO had not had the opportunity 
to review in violation of the DAV case.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the veteran 
to provide any evidence in his possession 
not previously submitted which is 
pertinent to his claims.

2.  The RO should contact the VA medical 
facility on Causeway Street in Boston, 
Massachusetts, and request any medical 
records pertaining to the veteran's 
treatment for arthritis of the spine and 
knees from January 1999 to December 2001.

3.  Thereafter, following any additional 
development deemed appropriate by the RO 
the RO should re-adjudicate the claim on 
appeal, to include consideration of all 
evidence submitted into the records since 
the April 2002 supplemental statement of 
the case.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




